Citation Nr: 1012270	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  97-20 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, from November 1, 1996 to February 1, 2005.

2.  Entitlement to an initial evaluation in excess of 40 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, on and after February 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION


The Veteran served on active duty from February 1943 to 
December 1945 and from August 1952 to November 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) from a December 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

When the case was last before the Board in March 2007, the 
Board decided the Veteran's appeal for the two issues on the 
title page.  The appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2008, the Court issued an order that granted a 
Joint Motion for Remand, vacated the Board's March 2007 
decision denying each of the issues, and remanded the matter 
to the Board for action in compliance with the motion.

The issue of entitlement to an initial evaluation in excess 
of 40 percent for postoperative residuals of a torn rotator 
cuff, left shoulder, on and after February 1, 2005 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, for 
the period between November 1, 1996 and February 1, 2005, 
the Veteran's postoperative residuals of a torn rotator cuff 
of the left shoulder were manifested by severe limitation of 
motion with pain and weakness such that limitation of motion 
of the arm was approximately to 25 degrees from the side; 
there was no evidence of ankylosis or such severe limitation 
of motion so as to approximate ankylosis, and there was no 
evidence of fibrous union of the humerus, false flail joint, 
or flail shoulder.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for 
postoperative residuals of a torn rotator cuff of the left 
shoulder, from November 1, 1996 to February 1, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Codes 5200-5203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in July 1999, May 2001, 
November 2001, July 2002, May 2004, August 2004, January 
2006, February 2006, and April 2006, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran 
and the types of evidence that will be obtained by VA.  The 
October 2006 supplemental statement of the case informed the 
Veteran as to disability ratings and effective dates.  

However, the Veteran is challenging the initial disability 
rating assigned following the grant of service connection 
for postoperative residuals of a torn rotator cuff of the 
left shoulder.  Service connection was awarded in a December 
1996 rating decision.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has 
been satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records 
and examination reports, and private treatment records. 
 Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.  

As discussed above, the Veteran was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award 
of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45 (2009).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

During the appeal period November 1, 1996 to February 1, 
2005, the RO rated the Veteran's service-connected left 
shoulder disability under various Diagnostic Codes, 
including the Diagnostic Code for limitation of motion of 
the arm under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
RO also evaluated the disability under Diagnostic Code 5203 
for impairment of the clavicle or scapula.  Because the 
Veteran's service-connected disability currently involves 
severe limitation of motion, the Board finds that 
alternative ratings under Diagnostic Code 5200 (ankylosis of 
the scapulohumeral articulation) and Diagnostic Code 5202, 
(malunion of the humerus) are also appropriate.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (implicitly holding that 
the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).

Malunion of the clavicle or scapula or nonunion without 
loose movement warrants a 10 percent evaluation.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be evaluated on 
the basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).  

At the March 1995 VA examination it was noted that the 
Veteran was right handed. Therefore, the left shoulder torn 
rotator cuff is on the minor extremity.  A 20 percent 
disability evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to either the 
shoulder level or a point midway between the side and 
shoulder level.  A 30 percent evaluation requires limitation 
of movement to a point 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

The average normal range of motion of the shoulder is 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; external rotation from 
zero to 90 degrees; and internal rotation from zero to 90 
degrees.  When the arm is held at the shoulder level, the 
shoulder is in 90 degrees of either forward elevation 
(flexion) or abduction.  38 C.F.R. § 4.71.

Under Diagnostic Code 5200, for the assignment of disability 
rating in excess of 20 percent, there must be intermediate 
between favorable and unfavorable ankylosis (scapula and 
humerus move as one piece) of the minor scapulohumeral 
articulation, which would warrant the assignment of a 30 
percent rating.  A 40 percent rating is granted for 
unfavorable ankylosis with abduction limited to 25 degrees 
from side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5202, malunion of the humerus with 
moderate/marked deformity, or recurrent dislocation of the 
scapulohumeral joint (minor extremity) warrants a 20 percent 
rating.  Fibrous union of the minor humerus warrants a 40 
percent rating, nonunion (false flail joint) of the minor 
humerus warrants a 50 percent rating, and loss of head 
(flail shoulder) of the minor humerus warrants a 70 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Pursuant to the directive in the Joint Motion for Remand, 
the Board has been instructed to provide more substantial 
reasons and bases for its decision.  Specifically, the Board 
was instructed to address the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; and 38 
C.F.R. § 4.45.

The medical evidence for the time period from November 1996 
to February 1, 2005 includes November 1996 records from the 
orthopedic clinic, which note the previous acromioplasty, 
but appear to indicate the right shoulder.  On examination, 
the shoulder was not painful and there was full range of 
motion.  A December 1996 record from St. Joseph's hospital 
addressed treatment for coronary pulmonary disease and 
congestive heart failure, but made mention of recent surgery 
to the right shoulder.

Private treatment records between October 1996 and 1999 
document treatment and hospitalizations for other medical 
problems, primarily for chronic obstructive pulmonary 
disease and cardiac disease.  The left shoulder was not 
referenced, except to be mentioned in passing.  For example, 
a January 1999 medical record which addresses laryngitis and 
abdominal pain, also notes a history of left shoulder 
surgery.

VA outpatient treatment records show that in September 2000 
the Veteran complained of continued pain.  Passive abduction 
was 70 degrees and flexion was 90 degrees.  There was 
weakness in the rotator cuff.  The assessment was probable 
chronic rotator cuff tear.  Otherwise, VA treatment records 
between July 2001 and June 2002 and private treatment 
records between 2000 and 2002 document treatment for other 
medical problems.  They do not mention the left shoulder.

The report of an August 2002 VA examination reflects a 
history of left shoulder problems since 1995 when he was 
injured while getting a chest X-ray.  It was also noted that 
the Veteran has a history of surgery in 1996, in which the 
cuff was not repaired; however, two bones were removed.  The 
Veteran indicated that the shoulder remained symptomatic.  
He described chronic pain that varies in severity.  The 
Veteran had a rather marked limitation of motion and he said 
that he could not lift his arm above shoulder level.  He was 
bothered by activities such as lifting and carrying.  He was 
noted to be right handed.  He was noted to take Tylenol.  He 
had discontinued Motrin due to stomach problems.  On 
physical examination, he had a well healed surgical scar 
over the acromioclavicular joint.  He had tenderness to 
palpation of the acromioclavicular joint as well as over the 
anterior aspect of the shoulder.  The Veteran's left 
shoulder displayed the following ranges of motion 
active/passive:  Flexion was 90/110 degrees.  Abduction was 
80/90 degrees.  Internal rotation was 65 degrees and 
external rotation was 40 degrees.  He had pain on extremes 
of motion.  Strength was 4/5.  He had a positive Hawkins' 
impingement sign of the left shoulder.  X-rays revealed 
progression of the asymmetric degenerative changes of the 
glenohumeral joint.  Sclerosis of the humeral head at the 
attachment of the rotator cuff.  The impression was torn 
rotator cuff of the left shoulder, postoperative probable 
excision of the distal clavicle.

The August 2002 VA examiner indicated that the Veteran had 
pain and limitation of motion of the shoulder.  The Veteran 
was also noted to have weakness on strength testing.  The 
examiner opined that pain could certainly further limit 
functional ability during a flare-up or with increased use 
as described.  It was not feasible, however, for the 
examiner to attempt to express any of this in terms of 
additional limitation of motion, as these matters could not 
be determined with any degree of medical certainty.

The report of a March 2003 VA examination included a review 
of the claims file. Pertinent findings included a well 
healed surgical scar over the left acromioclavicular joint.  
The Veteran had significant tenderness to palpation over the 
acromioclavicular joint of the shoulder as well as over the 
anterior aspect of the shoulder.  He had the following 
active/passive ranges of motion:  He was able to slowly 
actively flex the shoulder to 100 degrees with pain.  He had 
further flexion to 110 degrees with minimal passive 
assistance with pain.  Abduction was to 85 degrees actively 
and passively.  He had 90 degrees of abduction.  This was 
also painful.  He had 60 degrees of internal rotation and 40 
degrees of external rotation with complaints of pain 
particularly on extremes of range.  He had a positive 
Hawkins impingement sign.  Strength of the shoulder was 4/5.  
The December 2002 X-ray study revealed mild degenerative 
changes involved with the acromioclavicular joint and head 
of the humerus.

The impression was chronic left shoulder pain with history 
of impingement syndrome, acromioclavicular joint arthritis 
and partial rotator cuff tear.  Also diagnosed was status 
post open anterior partial acromioplasty, debridement of 
partial rotator cuff tear and excision of distal clavicle.  
There was pain and limitation of motion as noted.  The 
Veteran also had mild weakness on strength testing of the 
left shoulder.  The examiner felt that the Veteran would 
have limitation of function due to the pain, limitation of 
motion, and mild weakness of the shoulder.  It was not 
feasible, however, for the examiner to attempt to express 
any of this in terms of additional limitation of motion, as 
the examiner stated that these matters could not be 
determined with any degree of medical certainty.

Records from the Memphis VA medical facility dated in 2004 
address problems in addition to the Veteran's left shoulder 
disorder, such as cardiovascular and gastrointestinal 
problems.  These records, however, document that the Veteran 
continued to take pain medication.  They also document 
several instances of left shoulder complaints between August 
2004 and December 2004.  Specifically, the Veteran was seen 
at the emergency room (ER) in August 2004 with complaints of 
left shoulder pain, ongoing for a long time, worse with 
movement of the shoulder.  It was noted that the Veteran 
planned to have surgery the next month.  On physical 
examination he had slight tenderness over the muscles of the 
left shoulder.  The impression was arthralgia with history 
of GI bleeding.  In another August 2004 record from the same 
day, the Veteran gave a history having been seen few days 
earlier in the orthopedic clinic with the same complaints.  
He stated at that time his arm was lifted over his head and 
the manipulation left the arm in pain.  He was scheduled to 
have left shoulder total replacement surgery in the near 
future.  He could not take NSAIDS due to GI bleed.  He was 
injected with morphine in the left shoulder.  A September 
2004 ER record noted the same history and findings as in 
August 2004, and the Veteran had a repeat injection of 
morphine.

In October 2004 the Veteran underwent left shoulder 
hemiarthroplasty.  The indications for the surgery were that 
he had osteoarthritis of the left shoulder.  It was decided 
that a hemiarthroplasty was needed due to the fact that he 
had a chronic rotator cuff tear.  He was having an increase 
in pain that kept him up at night.  It was noted that 
conservative treatment had failed.  The Veteran was advised 
that the surgery may help his pain, but probably would not 
help his function due to the rotator cuff tear.  He was 
noted to have been awarded a temporary 100 percent 
disability rating for surgery and convalescence between the 
October 7, 2004 surgery and February 1, 2005.  Following 
surgery, in October 2004 he underwent physical therapy (PT) 
for his left shoulder.  In mid-October 2004, the Veteran 
underwent follow up X-rays after a fall.  It was noted that 
the left shoulder prosthesis was appropriately aligned with 
the glenoid fossa on AP and axillary lateral views.  Skin 
staples were noted from the recent surgery.  

A November 2004 PT record indicates that the Veteran had 
developed adhesive capsulitis and was very reluctant to 
perform range of motion exercises due to pain.  Another 
November 2004 record indicated that his incision had healed 
with no signs of infection.  The PT records are noted to 
include aquatic therapy beginning in November 2004.  Also in 
November 2004, the Veteran complained that his medications 
were too strong for the left shoulder pain.  He wanted 
something milder.

A November 2004 X ray report notes that the Veteran could 
not actively lift his arm.  Instead, the arm had to be moved 
by another person.  The X-ray studies showed shoulder 
arthroplasty with prosthetic device at the humeral head.  
Humeral head component was superiorly positioned at the 
glenoid fossa.  The position had not significantly changed 
as compared to the October 2004 film.

A January 2004 X-ray report noted the left proximal humerus 
prosthesis to be in stable position.  The prosthetic head of 
the humerus was slightly higher in position than the 
glenoid, though similar to the prior examination.  No acute 
fracture or significant change was noted.

A June 2004 VA examination report reveals complaints of a 
lot of difficulty with overhead activities.  It was also 
noted that the Veteran was undergoing regular subacromial 
injections for shoulder pain until he could be medically 
cleared for an arthroplasty.  On physical examination, his 
median, radial, and ulnar nerves were intact.  There was no 
mass or lesion changes of the left upper extremities.  He 
had 2+ radial pulse.  He had forward flexion to 90 degrees, 
abduction to 80 degrees and internal rotation to his left 
hip.  His cross body abduction was normal.  He had passive 
external rotation of about 45 degrees.  He had significant 
weakness with supraspinatus and infraspinatus testing.  The 
Veteran had a positive Jobst sign and a positive impingement 
sign.  His right upper extremity had a full range of motion.  
There was no impingement sign and he had reasonably good 
strength in his remaining rotator cuff.  The assessment was 
chronic rotator cuff tear and chronic rotator cuff 
arthropathy.  He was already scheduled with orthopedics to 
undergo left shoulder hemiarthroplasty when medically 
cleared.  He had pain with range of motion testing, 
especially at the end points.  He had positive impingement 
sign.  The examiner opined that the degenerative process 
would continue to progress, but the amount of disability 
this would result in was difficult to predict.  X-rays 
showed arthritic changes of both the glenohumeral joint as 
well as acromioclavicular joint, and degenerative changes of 
humerus (more specifically the head of the humerus). No 
fractures or lesions were noted.

In December 2004 the Veteran fell and struck his left side 
against a wall.  He had mild pain to palpation on the left 
side, but there was no indication that the left shoulder was 
affected by this fall.

Aquatic therapy records from January 2005 reflect complaints 
that the Veteran was still very stiff, but he moved much 
better in the pool.  The provisional diagnosis was pain in 
joint involving shoulder region.  His pain was described as 
7/10 and he indicated that he would be happy if he would be 
able to get his left hand high enough to comb his hair.

Also in January 2005, the Veteran was seen at the emergency 
room with concerns about a cardiac condition.  X-ray studies 
revealed findings of a prosthesis in the left humerus.

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is in equipoise regarding 
whether the Veteran is entitled to a rating in excess of 20 
percent between November 1996 and February 2005.

All of the VA examinations and medical records between 
October 1996 and February 2005 have shown that the Veteran 
suffered from pain and weakness from the rotator cuff 
injury.  His range of motion was repeatedly shown to be 
limited and there was pain on motion, particularly at the 
extremes of motion.  Notably, in August 2002, flexion was 90 
degrees and abduction was 80 degrees.  Pain was present on 
the extremes of motion.  The examiner was unable to quantify 
in terms of degrees any further limitation of functional 
ability during a flare-up or due to weakness.  In March 
2003, flexion was to 100 degrees with pain and abduction was 
85 degrees with pain.  The examiner opined that there was 
certainly limitation of function due to the pain and 
weakness of the shoulder; however, the examiner stated that 
it was not feasible to attempt to express any of this in 
terms of additional degrees of motion lost.  In June 2004, 
the Veteran had flexion to 90 degrees and abduction to 80 
degrees.  There was significant weakness and pain with range 
of motion testing, especially at the end points.  

In order to receive a higher rating, it must be shown that 
there is fibrous union of the humerus, nonunion of the 
humerus (false flail joint), loss of head of the humerus 
(flail shoulder) (Diagnostic Code 5202), limitation of 
motion of the arm to 25 degrees from the side (Diagnostic 
Code 5201), intermediate ankylosis of the scapulohumeral 
articulation (between favorable and unfavorable) (Diagnostic 
Code 5200), or unfavorable ankylosis such that abduction is 
limited to 25 degrees from the side (Diagnostic Code 5200).  
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202.

Initially, the Board notes that none of the medical evidence 
for this time period shows that there is evidence of fibrous 
union of the humerus, false flail joint, or flail shoulder.  
The diagnosis was consistently arthritis, chronic rotator 
cuff tear, and chronic rotator cuff arthropathy.  The 
prosthesis was in good and stable position.  Moreover, there 
is no evidence of ankylosis of the left shoulder because the 
Veteran retained useful range of motion of the shoulder 
during this time period.  Specifically, flexion was to 90 
degrees and abduction was to 80 degrees.  The pain and 
weakness associated with such ranges of motion were not so 
severe as to approximate ankylosis.  The Veteran had 
difficulty and pain with lifting and carrying activities, 
but he was able to accomplish them.  As such, a higher 
initial rating under Diagnostic Codes 5200 and 5202 are not 
for application.

With regard to Diagnostic Code 5201, the Board finds that 
the evidence is at least in equipoise with respect to 
whether the range of motion of the Veteran's left arm is 
limited to 25 degrees from the side for this time period.  
In this regard, the medical evidence for this time period 
shows that the Veteran could flex to approximately 90-100 
degrees with pain.  The Veteran's left shoulder abduction 
was to 80 or 85 degrees with pain and weakness.  The VA 
examiner was unable to quantify the additional loss of 
motion (in terms of degrees) due to such factors as pain and 
weakness, but the examiner clearly felt that there would be 
some additional loss of motion due to such factors.  At the 
June 2004 VA examination, the Veteran's left shoulder 
weakness was significant.  Also in June 2004, the Veteran 
complained of a lot of difficulty with overhead activities.  

In considering the left shoulder disability picture as a 
whole, and giving the Veteran the benefit of the doubt with 
respect to the indeterminable additional loss of motion 
resulting from pain and weakness and/or flare-ups (in terms 
of degrees), the Board finds that a higher, 30 percent 
rating is warranted for the time period between November 
1996 and February 1, 2005, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, limitation of motion of the arm to 25 
degrees from side.  


ORDER

An initial rating of 30 percent, but not higher, for 
postoperative residuals of a torn rotator cuff of the left 
shoulder for the period from November 1, 1996 to February 1, 
2005, is granted, subject to the criteria governing the 
payment of monetary benefits.


REMAND

Pursuant to the directive in the Joint Motion for Remand, 
the Board has been instructed to provide more substantial 
reasons and bases for its decision.  Specifically, the Board 
was instructed to address the applicability of additional 
diagnostic codes in its determination of whether the Veteran 
is entitled to an initial rating in excess of 40 percent for 
his postoperative residuals of a torn rotator cuff of the 
left shoulder for the time period beginning on February 1, 
2005.  

The Board notes that for the period beginning on February 1, 
2005, the Veteran's postoperative residuals of a torn 
rotator cuff of the left shoulder are rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5200.  
Under that code, a 40 percent rating is warranted for 
unfavorable ankylosis of the minor arm scapulophumeral 
articulation, when abduction is limited to 25 degrees from 
the side.  There is no higher rating under this diagnostic 
code for the minor arm.  In order for the Veteran to receive 
a higher rating, it must be shown that he suffers from 
nonunion of the humerus (false flail joint) or loss of head 
of the humerus (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  For the reasons discussed below, the 
Board finds that further development is warranted before the 
claim can be readjudicated.

With regard to the medical evidence, the Board notes that 
the most recent VA examination was conducted in June 2008.  
However, VA treatment records from February 2009 and 
statements submitted by the Veteran in 2009 indicate that he 
underwent additional left shoulder surgery by a private 
medical provider after the June 2008 VA examination was 
conducted.  A February 2009 VA treatment record notes that 
the Veteran still has shoulder pain and that he had repeat 
shoulder surgery outside the VA.  It was noted that the 
Veteran would provide those private records to his VA 
treatment provider, who elected to defer orthopedic 
assessment to outside the VA.  

In conjunction with a new claim for a total rating based 
upon surgical treatment necessitating convalescence, the 
Veteran submitted an August 2009 letter from the Campbell 
Clinic, M. Mihalko, M.D., which notes that the Veteran needs 
to maintain convalescent care through August 2010.  The 
Board is of the opinion that the private treatment records 
associated with the repeat shoulder surgery need to be 
obtained before the claim for entitlement to an initial 
rating in excess of 40 percent for the Veteran's left 
shoulder disability beginning on February 1, 2005, can be 
adjudicated.  

Additionally, although the Veteran underwent a VA 
examination in June 2008, he should be scheduled for a new 
VA examination in light of the recent shoulder surgery.  At 
the new VA examination, the specific question of whether the 
Veteran suffers from nonunion of the humerus (false flail 
joint) or loss of head of the humerus (flail shoulder), 
should be addressed.  

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of all up-to-date VA 
treatment records dating from May 2009 to 
the present, and associate them with the 
claims file.

2.  With the Veteran's assistance, obtain 
copies of all private treatment records 
(presumably from Campbell Clinic) 
concerning the Veteran's repeat shoulder 
surgery referenced in the February 2009 VA 
treatment record.  

3.  Schedule the Veteran for a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected left shoulder disability.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences to his 
claim for a higher rating.

All indicated studies, including X-rays and 
range of motion studies in degrees, should 
be performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should provide an opinion 
concerning the whether the Veteran's left 
shoulder disability is manifested by 
nonunion of the humerus (false flail 
joint), or loss of head of the humerus 
(flail shoulder).  

The examiner should also provide an opinion 
concerning the impact of the disability on 
the Veteran's ability to work.  The 
rationale for all opinions expressed should 
also be provided.

4.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim for an initial rating in 
excess of 40 percent for postoperative 
residuals of a torn rotator cuff, left 
shoulder, as of February 1, 2005.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before returning the 
claims file to the Board for further 
appellate consideration of the claim.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


